PD-0487&0488-15
                    Lb    01-14-O0SLS-C£
                         =nu -T7/£
                   COUIT or CtZMJLtikL APPEALS
                        AUSTLAJ , TEYAS
                         "               —RECEIVED m
                         klou thrtts g^/>/SVBT0FCRHW,NALW^LS
                               1/                SEP 08 m
                          The Sfofe oP "fyas
                                                            PItEDIN—
             FinkL Pppeai Llo. 0/-/lC0t>l5 CZ C0URT0Fcriminalappeals
                                 Of- /</•'005/1 CH     SEP 17 2015
             TIM bust do,      it&o<2Pi%
                              lbZO^°i°l              Abel Acosta, Cierk
        hAor^oU Fol &fei/<jyjU -h -file PvZ fehfEAtLUh
  Tb.Thz lhUo?A&l£ ~5unl&££ DF THE ODUlT Of ClZMZ/Ml
  WtAkb :


   !f> Mdhou Pol (hekus/oLt h Fik Pol %£H£fltxm. ii/j cum?f
oP Jhs Hbhou oweJbt/i diou)s jk PoulP ~ffe PvHoiojun:

   -TJtiL fbtikoUeZ uufc CbWichrl m 4<i 3S? Oidtid (Pcurf oP
WklKs Puukhv. -Fbtfis of -Pu oPPeuse. oP PbodiUa Attest- uJtPi A
MDhl \Jpkjciv_ M)d fbssesbil oP A 6oUPZolleJ "ajb^huce. /V
CjUbe. Uo. l&D%ti JkJci IbWWPi, <eh/hd GTAT£ OF TgJOS i&'
UIdu fkilks hjtfati. The feh'PoUil AoDPkkd h -Me CvuiP
flf Aoimts 1^' SutpleMt Judicial Did?id. The efac uM>
Affiliied ou k)ILil Q.dD/5.